HAWKINS, Judge.
Conviction is for robbery with fire*449arms, punishment being assessed at 99 years in the penitentiary.
The transcript fails to show that any sentence was ever pronounced against appellant. There appears a document which on the margin of the transcript is called a sentence, but which in fact is the judgment of conviction.
Article 769, C. C. P., provides that in all felony cases save where the death penalty has been assessed sentence shall be pronounced “before the appeal is taken.” In such cases it has always been held that sentence was prerequisite to appeal. For authorities, see note 3, under article 769, Vernon’s Ann. Tex. C. C. P., vol. 3; Hart v. State, 14 Texas App., 323.
The appeal is dismissed.

Dismissed.